CASE 0:21-cv-01267-SRN-TNL Doc. 5-7 Filed 06/11/21 Page 1 of 5




                    EXHIBIT 7
     CASE 0:21-cv-01267-SRN-TNL Doc. 5-7 Filed 06/11/21 Page 2 of 5




                                                                          46-01 20th Avenue
                                                                  Astoria, New York 11105
Council on American-Islamic Relations                       www.cair-ny.org | (646) 665-7599


April 6th, 2017

Roula Allouch                                     Ahmed Al-Shehab
CAIR National Board Chair                         CAIR National Board Member
453 New Jersey Avenue, SE                         453 New Jersey Avenue, SE
Washington, DC 20003                              Washington, DC 20003
rallouch@cair.com                                 aalshehab@cair.com
via email                                         via email

Nihad Awad                                        Arlene El-Amin
CAIR National Board Member and Exec.              CAIR National Board Member
Dir.                                              453 New Jersey Avenue, SE
453 New Jersey Avenue, SE                         Washington, DC 20003
Washington, DC 20003                              aelamin@cair.com
nawad@cair.com                                    via email
via email

Sarwat Husain                                     James Jones
CAIR National Board Member                        CAIR National Board Member
453 New Jersey Avenue, SE                         453 New Jersey Avenue, SE
Washington, DC 20003                              Washington, DC 20003
shusain@cair.com                                  jjones@cair.com
via email                                         via email

Masoud Nassimi                                    Dr. Manal Fakhoury
CAIR National Board Member                        CAIR National Board Member
453 New Jersey Avenue, SE                         453 New Jersey Avenue, SE
Washington, DC 20003                              Washington, DC 20003
mnassimi@cair.com                                 mfakhoury@cair.com
via email                                         via email


Re: Urgent need to address unethical conduct by CAIR National’s Legal Department
and concerns relating to Sarsour v. Trump.


Dear Members of the Board,

For several weeks, we have attempted to work with the staff at CAIR National to address
unethical conduct within the Legal Department. As New York licensed attorneys, we have a
distinct ethical obligation to address such lapses, as explained below. As such, it's of the
utmost urgency to us that the board take immediate measures to address these ethical lapses
        CASE 0:21-cv-01267-SRN-TNL Doc. 5-7 Filed 06/11/21 Page 3 of 5
CAIRNY - Urgent need to address unethical conduct by CAIR National’s Legal Department and concerns
relating to Sarsour v. Trump.
4/6/2017
Page 2 of 4

and CAIR’s irreparably flawed litigation strategy in Sarsour v. Trump. At a bare minimum,
CAIR National must stop any appeal of the March 24th ruling in Sarsour v. Trump. This loss
was significant, but if we appeal, we risk turning a minor defeat into an outright catastrophe.
The States of Hawaii and Maryland, which successfully blocked the second “Muslim Ban,”
are in much stronger positions to challenge the second “Muslim Ban” on appeal.

Additionally, CAIR National must remedy the unethical conduct we have observed to date.
Ms. Masri has repeatedly violated the rules governing the ethical practice of law. As both we
and Ms. Masri are licensed in New York, we may soon be forced to report such unethical
conduct to the New York State Bar. This is an extraordinary step, and one we would only
consider as an absolute last option. We are distressed beyond words to think that we may be
forced to publicly report internal misconduct, especially given the likely fallout from such a
public investigation. Sadly, for us, such disclosure may soon no longer be optional.

Under the New York Rules of Professional Conduct, every attorney is a mandatory reporter.
In other words, when we see another attorney break the rules, we can lose our law license if
we remain silent. We hate the thought of having to take this dispute outside the CAIR
family, but we will not stay silent if it means endangering our own ability to practice law and
serve the community.

Below, we include several examples of Ms. Masri’s misconduct, but this list is not exhaustive.
While we have omitted formal legal citations, we will happily provide them upon request.

        Ms. Masri has repeatedly made significant decisions about the strategy of Sarsour v.
         Trump without the required consultation with her clients. Examples include:
            o Ms. Masri filed an Amended Complaint on 3/13/2017 without client notice
                or consent;
            o Ms. Masri filed a Petition for a Temporary Restraining Order (TRO) and/or
                Permanent Injunction (PI) on 3/13/2017 without notice or consent from all
                of her clients; and
            o When the United States District Court for the Eastern District of Virginia
                ruled against Ms. Masri’s Petition for a TRO/PI on 3/24/2017, she notified
                the media she would appeal before receiving client consent.

        Ms. Masri repeatedly made false or misleading statements in calls with, or emails to,
         CAIR staff. Regrettably, since many of these same CAIR staff members are also
         plaintiffs in Sarsour v. Trump, she has apparently materially misled her clients. It is
         hard to overstate just how grave an ethical breach this is. Examples include:
             o On 1/29/2017, Ms. Masri stated on a conference call that she had consulted
                  with “dozens of experts” who reviewed and approved the original draft
                  complaint from Sarsour v. Trump. When pressed to name such experts, Ms.
                  Masri could only name a single “expert,” an attorney who doesn’t practice in
                  the areas of law implicated by Sarsour v. Trump.
      CASE 0:21-cv-01267-SRN-TNL Doc. 5-7 Filed 06/11/21 Page 4 of 5
CAIRNY - Urgent need to address unethical conduct by CAIR National’s Legal Department and concerns
relating to Sarsour v. Trump.
4/6/2017
Page 3 of 4

            o On 3/7/2017, Ms. Masri provided an update on President Trump’s revised
              Executive Order Protecting the Nation from Foreign Terrorist Entry into The United
              States, i.e., “Muslim ban 2.0.” This email contained numerous false statements
              about the importance of Sarsour v. Trump in reshaping and limiting the revised
              “Muslim ban.” Examples include:
                   CAIR had the only lawsuit to challenge the Muslim Ban’s impact on
                        dual citizens;
                   CAIR had the only lawsuit to challenge the Muslim Ban’s impact on
                        asylees;
                   CAIR had the only lawsuit to challenge the Muslim Ban’s impact on
                        spouses of those residing in the U.S.; and
                   CAIR had the only lawsuit to challenge the Muslim Ban’s impact on
                        infants seeking to enter or stay in the U.S.
            o Each of these items was raised in numerous other lawsuits, and so Ms.
              Masri’s statements were false. As this update was sent to a list including
              CAIR staff who are also plaintiffs, these false/misleading statements are a
              violation of the rules of professional conduct. Ms. Masri was publicly
              questioned about the validity of these statements, and she declined to
              respond.

            o On 2/4/2017, Ms. Masri stated in an email to the Shura, Legal, and CRList list
              serves “We have retained one of the largest law firms in the country (they
              requested anonymity because of the high-profile nature of the case) that has
              given us over 30 pro bono attorneys to help with our case.” She repeated
              similar statements on the Legal list serve on 3/14 and multiple other
              occasions. Such a secret arrangement, if it existed, would be blatantly
              unethical.
                   The quality of the filings prepared to date, some of which are riddled
                       with typographic and other errors, suggest that the documents were
                       not produced by such a large, well-resourced team. However, even if
                       Ms. Masri was telling the truth about this law firm’s involvement, she
                       would have committed a grave ethical breach by retaining co-counsel
                       without client notification or consent.

If true, Ms. Masri’s statements about secretly retaining co-counsel are quite troubling. Co-
counsel cannot be retained without the client’s informed consent. To do otherwise would
violate more rules of ethics than can be succinctly stated here. Additionally, Ms. Masri has
refused repeated client requests for information about this law firm. Recently, Ms. Masri
stated that she and the firm entered into a non-disclosure agreement (NDA), prohibiting her
from sharing the name of the firm. If this agreement exists, it would be plainly unethical.
As the notes to New York’s ethics rules state, a “lawyer may not withhold information to
serve the lawyer’s own interest or convenience or the interests or convenience of another
person.” If such a NDA exists, it would be for the benefit of the firm, not the client.
      CASE 0:21-cv-01267-SRN-TNL Doc. 5-7 Filed 06/11/21 Page 5 of 5
CAIRNY - Urgent need to address unethical conduct by CAIR National’s Legal Department and concerns
relating to Sarsour v. Trump.
4/6/2017
Page 4 of 4

In recent days, after we approached Ms. Masri with the latest in a series of escalating
warnings, she finally agreed to provide updates to her clients about Sarsour v. Trump,
including the identity of the firm that had been secretly retained to represent them.
However, there is a crucial difference between providing information and obtaining actual
consent. Ms. Masri has provided us no assurances that clients have consented to such
continued representation, nor has she explained how such an arrangement was ethical to
begin with. While Ms. Masri has no legal obligation to inform her CAIR colleagues about
such steps, she is well aware that we may be obligated to report her ethical lapses, and it
would only be in her own self-interest to inform us how she is remedying this situation.

Additionally, following intervention from CAIR-NY and other chapters, Ms. Masri promised
to hold a call with executive directors and legal personnel, giving them an “opportunity to
feel comfortable to say what’s on their mind” and to give their “thoughts regarding moving
forward on . . .” Sarsour v. Trump. After nearly a week-long delay, and repeated assurances,
this call was hurriedly scheduled on less than 90 minutes notice, with legal personnel
excluded from taking part. As a result, few were able to participate, and no one had an
opportunity to adequately prepare. Thus, unfortunately, yet another opportunity at
resolution was lost.

In sum, corrective action is needed immediately, or we will be required to report Ms. Masri’s
action to the New York State Bar. Additionally, immediate action is needed to block any
appeal of the 3/24/2017 ruling in Sarsour v. Trump. While we hope to have a broader
discussion on these topics at the National Conference, these two items simply cannot wait.

Sincerely,



___________________________                            ___________________________
Afaf Nasher, Esq.                                      Albert Fox Cahn, Esq.
Executive Director                                     Legal Director
CAIR-NY                                                CAIR-NY



Cc: Lena Masri
    Lori Saroya
